United States Court of Appeals
                     For the First Circuit


No. 19-1421

                CARIBBEAN MANAGEMENT GROUP, INC.,

                      Plaintiff, Appellee,

                               v.

                           ERIKON LLC,

                      Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

       [Hon. Carmen Consuelo Cerezo, U.S. District Judge]


                             Before

                  Thompson, Selya, and Barron,
                         Circuit Judges.


     Iván Aponte-González, Héctor J. Quiñones Inserni, and García,
Aponte & Quiñones, LLC on brief for appellant.
     Eugene F. Hestres and Bird Bird & Hestres, P.S.C. on brief
for appellee.


                          July 17, 2020
          SELYA, Circuit Judge.         A money judgment (even a money

judgment for several million dollars) may not be worth the paper

on which it is written if the judgment creditor does not undertake

timely enforcement action.        This case, in which the judgment

creditor slept upon its rights until the prescribed period for

execution of judgments had elapsed, illustrates the point.           Given

the judgment creditor's failure to act in a timeous manner, we

affirm the district court's denials of both its motion for leave

to execute on the judgment and its motion for reconsideration.

                                   I.

                               Background

          We briefly rehearse the relevant facts and travel of the

case.   In 2006, Erikon LLC (Erikon) sold its interest in a

development   project    in   Aguadilla,   Puerto   Rico,   to    Caribbean

Management Group, Inc. (CMG).       As part of the consideration for

the purchase, CMG executed a promissory note payable to Erikon for

$7,500,000.      David    Wishinsky      Kerr   (Wishinsky)      personally

guaranteed CMG's indebtedness.

          A dispute soon arose over CMG's obligations under the

note, and CMG and Erikon sued each other in the United States

District Court for the District of Puerto Rico.         After the cases

were consolidated, the parties reached a settlement and requested

that the district court enter a consent judgment in Erikon's favor

against CMG and Wishinsky, jointly and severally, for $7,500,000


                                  - 2 -
(plus       $50,000      in     attorneys'     fees).       The     court     entered   the

stipulated judgment on March 25, 2008.1

               Erikon         immediately     encountered      strong       headwinds     in

collecting         on    the    judgment.      By    September      of   2008,    CMG   and

Wishinsky      had       paid    only    $250,000    toward       satisfaction     of   the

judgment.          At Erikon's request, the district court issued a writ

of attachment on two parcels of land owned by CMG and/or Wishinsky,

together with an order authorizing the public sale of those

parcels.       The record contains no indication that the judicially

authorized sale ever took place.

               Endeavoring to explore other avenues for collecting on

the     judgment,        Erikon       repeatedly     sought    to    take     Wishinsky's

deposition.          Erikon's efforts stalled, but in February of 2009,

CMG, Wishinsky, and Erikon reached an agreement regarding payment

of the balance owed on the judgment.                    CMG and Wishinsky committed

to making monthly payments and, as long as they complied, Erikon

agreed       not    to    execute       on   the   judgment.        Pursuant     to     this

arrangement,            CMG     and   Wishinsky      paid     Erikon     an    additional

$2,900,000 over the next twenty-two months.




        1
       As entered, the judgment also ran in favor of Koeniger
Development, Inc. (Koeniger), a corporate entity affiliated with
Erikon. Koeniger's efforts to enforce the judgment seem to have
ended around 2014, and it did not join the execution-related
motions filed by Erikon that underlie this appeal. Consequently,
we make no further mention of Koeniger.


                                             - 3 -
            CMG and Wishinsky stopped making payments in January of

2011.    Even so, Erikon made no meaningful effort to collect the

balance of the judgment for approximately two years.           We fast-

forward to early 2013, at which time Wishinsky's attorney, who

also    represented   Caribbean    Seaside   Heights   Properties,   Inc.

(Seaside), an entity affiliated with the Aguadilla development

project, approached Erikon.       They discussed both the outstanding

balance owed on the judgment and a separate claim that Seaside was

bent on bringing against Erikon for expenses incurred in the course

of the Aguadilla project.         These discussions went nowhere, and

Seaside sued Erikon in May of 2013.          During the pendency of the

Seaside litigation, further attempts to reach a global settlement

came to naught.

            Harking back to the original case, Erikon moved in April

of 2014 for the appointment of a special master to conduct the

public sale of the attached parcels of real estate.        The following

February, the district court denied the motion without prejudice.

The court determined that Erikon's effort to execute on the

judgment was untimely under Rule 51.1 of the Puerto Rico Rules of

Civil Procedure (P.R.R. 51.1) because more than five years had

passed since the judgment became final.       The court invited Erikon,

if it so desired, to move for leave to execute on the judgment out

of time.




                                   - 4 -
            Erikon did not take up the court's invitation then and

there.     Instead, Erikon turned its attention to defending the

Seaside litigation.        In July of 2016, the court presiding over the

Seaside litigation entered summary judgment in Erikon's favor.

Seaside appealed and, during the pendency of the appeal, Seaside

and Erikon engaged in three court-ordered settlement conferences.

Although they were not parties to the Seaside litigation, CMG and

Wishinsky participated in some of these negotiations in an attempt

to reach a global settlement.           When the settlement talks failed,

we affirmed the summary judgment.              See Caribbean Seaside Heights

Props., Inc. v. Erikon LLC, 867 F.3d 42, 45 (1st Cir. 2017).

            In July of 2017, Erikon at long last moved for leave to

execute on the judgment and renewed its request for appointment of

a special master.     The district court denied the motion, reasoning

that Erikon had waited to file its motion until more than six years

after CMG and Wishinsky's final payment in January of 2011 and

that Erikon had failed to justify the delay of more than two years

since the denial of its first request to appoint a special master.

Erikon moved for reconsideration of this order under Federal Rule

of Civil Procedure 59(e). While Erikon calls this filing a "Motion

to   Set   Aside   Order    Pursuant    to     FRCP   59(e),"   the   filing   was

technically a motion to alter or amend the judgment, see Fed. R.

Civ. P. 59(e), and we refer to it as a motion for reconsideration.

The nomenclature has no bearing on the outcome of this appeal.


                                       - 5 -
            The    court      summarily      denied   the   motion   for

reconsideration.     This timely appeal followed.2

                                    II.

                                  Analysis

            Our discussion proceeds in three parts.         We begin by

ironing out two wrinkles that relate to our appellate jurisdiction

and the scope of our review.        With the surface smoothed, we turn

sequentially to the district court's denial of Erikon's motion for

leave to execute on the judgment and its denial of Erikon's motion

for reconsideration.

                                     A.

                           Appellate Jurisdiction

            We start with two questions that relate to our appellate

jurisdiction.     The first concerns the contours of our jurisdiction

under 28 U.S.C. § 1291 — a statutory provision that allows circuit

courts to review "appeals from all final decisions of the district

courts."    The parties — who agree on little else — both tell us

that the district court's order denying Erikon's motion for leave

to execute on the judgment was a final order and, thus, fit for

review.    Despite this assurance, though, we have some independent


     2 Wishinsky did not respond in the district court to Erikon's
motion to appoint a special master, its motion for leave to execute
on the judgment, or its motion for reconsideration. Nor has he
appeared in this court despite being designated as an appellee.
Any reference to the parties to this appeal is therefore limited
to Erikon and CMG.


                                   - 6 -
responsibility to examine potential jurisdictional infirmities

before proceeding to the merits.              See Me. Med. Ctr. v. Burwell,

841 F.3d 10, 15 (1st Cir. 2016).

            A   district    court    order     is    final   if     it   "ends   the

litigation on the merits and leaves nothing for the court to do

but execute the judgment."          Whitfield v. Municipality of Fajardo,

564 F.3d 40, 45 (1st Cir. 2009) (quoting Catlin v. United States,

324 U.S. 229, 233 (1945)).           When evaluating the finality of an

order entered after judgment, courts generally treat the post-

judgment proceeding as if it were a lawsuit distinct from the suit

that generated the underlying judgment.              See, e.g., United States

v. Parker, 927 F.3d 374, 380 (5th Cir. 2019); JPMorgan Chase Bank,

N.A. v. Winget, 920 F.3d 1103, 1106 (6th Cir. 2019); Star Ins. Co.

v.   Risk   Mktg.   Grp.,    561     F.3d     656,    659    (7th    Cir.   2009).

Consequently, an order entered after judgment is final if it leaves

the district court with no further work to resolve the post-

judgment dispute and, thus, ends the post-judgment proceeding.

See Whitfield, 564 F.3d at 45; Romero Barcelo v. Brown, 655 F.2d

458, 461 (1st Cir. 1981).

            Here, the order denying Erikon's motion for leave to

execute on the judgment ended the pending dispute between the

parties over Erikon's post-judgment collection efforts.                     Erikon

sought the appointment of a special master to conduct a public

sale of the attached parcels of land, and CMG opposed this request.


                                      - 7 -
The order definitively resolved this dispute in CMG's favor:                the

court ruled that the five-year period for execution of judgments

under Puerto Rico law had expired and denied leave to execute on

the judgment out of time.        That order effectively barred Erikon

from continuing to seek to execute on the judgment and left no

additional work for the court to do.          Because the order terminated

Erikon's post-judgment execution efforts, we conclude that it

comprised a final order, immediately appealable under 28 U.S.C.

§ 1291. See Sobranes Recovery Pool I, LLC v. Todd & Hughes Constr.

Corp., 509 F.3d 216, 220 (5th Cir. 2007) (holding that order

refusing to permit judgment creditor to execute on judgment was

final); TDK Elecs. Corp. v. Draiman, 321 F.3d 677, 678 (7th Cir.

2003) (same).

          This    conclusion    does    not   end   the    inquiry   into    our

appellate jurisdiction.      We also must untie a jurisdictional knot

largely attributable to poor draftsmanship.               A notice of appeal

must specify the orders and/or judgments that the appellant wishes

to challenge.    See Fed. R. App. P. 3(c)(1)(B).          Erikon's notice of

appeal   specifies    only     the    order    denying     its   motion      for

reconsideration, yet its brief asks us to vacate the order denying

its motion for leave to execute on the judgment as well.                    This

mismatch raises an obvious question about whether the notice of

appeal suffices to confer appellate jurisdiction to review the

underlying order.


                                     - 8 -
           As   a    general   rule,   a    circuit   court's   jurisdiction

extends only to review of the orders and judgments specifically

enumerated in the notice of appeal.               See Rojas-Velázquez v.

Figueroa-Sancha, 676 F.3d 206, 209 (1st Cir. 2012).             But general

rules typically admit of exceptions, and an appellant's failure to

designate a particular order in the notice of appeal does not

necessarily deprive us of jurisdiction to review that order.              See

Nikitine v. Wilmington Tr. Co., 715 F.3d 388, 389 n.2 (1st Cir.

2013); Rojas-Velázquez, 676 F.3d at 209.              Instead, we "construe

notices of appeal liberally and examine them in the context of the

record as a whole" in an effort to discern the appellant's intent.

Chamorro v. Puerto Rican Cars, Inc., 304 F.3d 1, 3-4 (1st Cir.

2002).

           We      have   undertaken   such     examinations    on   various

occasions when a notice of appeal targeted only the denial of a

motion for reconsideration.        See Comité Fiestas de la Calle San

Sebastián, Inc. v. Soto, 925 F.3d 528, 531-32 (1st Cir. 2019)

(collecting cases).        Because the questions sought to be reviewed

through a motion for reconsideration often are intertwined with

those involved in the resolution of the original motion, we

sometimes will construe a notice of appeal designating only an

order    denying    reconsideration    as     permitting    review   of   the

underlying order.         See, e.g., Rojas-Velázquez, 676 F.3d at 209;

Alstom Caribe, Inc. v. Geo. P. Reintjes Co., 484 F.3d 106, 112


                                    - 9 -
(1st Cir. 2007).          In assessing the propriety of construing a

particular notice of appeal in this manner, we give particular

weight to whether the defect in the notice of appeal has prejudiced

the appellee and whether the appellant's intent to appeal the

underlying order is manifest.           See Young v. Gordon, 330 F.3d 76,

80 (1st Cir. 2003); Chamorro, 304 F.3d at 4.

            In the case at hand, the absence of any reference in the

notice of appeal to the underlying order clearly did not prejudice

CMG.   After all, its brief on appeal defends the underlying order

on   the   merits   and    does   not   so    much   as    mention     a   possible

jurisdictional defect.        In similar circumstances, we have found

such facts to be indicative of the absence of prejudice.                        See

Chamorro, 304 F.3d at 4 (finding that notice of appeal designating

only order denying reconsideration caused no prejudice to appellee

because "both sides [had] fully briefed the merits" of underlying

order).

            Whether   Erikon      has   demonstrated       a   clear   intent    to

challenge    both   the    underlying        order   and   the    order    denying

reconsideration is a more difficult issue.                     In its appellate

briefing, Erikon repeatedly refers just to the order denying

reconsideration as the source of its discontent.                 Nevertheless, it

asks that we vacate both orders and — save for one sentence in the

conclusion of its brief — engages on the merits of the underlying

order without reference to the standard for reconsideration under


                                    - 10 -
Rule 59(e).    In the absence of a smoking gun, a party's intent is

notoriously difficult to prove.    See United States v. Kilmartin,

944 F.3d 315, 339 (1st Cir. 2019), cert. denied, __ S. Ct. __

(2020).   Here, the lack of clarity in Erikon's briefing compounds

the problem of ascertaining its intent.

            In all events, the rigors of this case do not demand

that we conclusively resolve the confusion created by the mismatch

between Erikon's notice of appeal and its appellate briefing. When

an appeal raises an enigmatic question of statutory jurisdiction

and the merits are easily resolved in favor of the party who would

benefit from a finding that jurisdiction is wanting, we may bypass

the jurisdictional inquiry and proceed directly to the merits.

See First State Ins. Co. v. Nat'l Cas. Co., 781 F.3d 7, 10 & n.2

(1st Cir. 2015).     Relying on this tenet, we occasionally have

finessed thorny questions about the meaning and effect of an

inartfully drafted notice of appeal and assumed the existence of

jurisdiction to review an order not specifically designated in

that notice.   See, e.g., Nikitine, 715 F.3d at 389 n.2; McKenna v.

Wells Fargo Bank, N.A., 693 F.3d 207, 213-14 (1st Cir. 2012);

Markel Am. Ins. Co. v. Díaz-Santiago, 674 F.3d 21, 26-27 (1st Cir.

2012).    We follow that praxis here and assume for argument's sake

that Erikon's notice of appeal confers jurisdiction upon us to

review both of the above-described orders.




                               - 11 -
                                     B.

                             Leave to Execute

            We start our inquiry into the merits with the district

court's denial of Erikon's motion for leave to execute on the

judgment.    Erikon argues — as it did below — that it has tried

diligently to enforce the judgment since the judgment was entered

in 2008.    In its view, the district court abused its discretion in

denying leave to execute on the judgment beyond the five-year

period established under Puerto Rico law.

            Federal   Rule   of   Civil   Procedure   69(a)   governs   the

execution of a money judgment in federal court.        This rule directs

that, in most cases, "[t]he procedure on execution . . . must

accord with the procedure of the state where the court is located."

Fed. R. Civ. P. 69(a)(1).         We therefore look to the law of the

state in which the district court sits both for the parties'

substantive rights and for the procedure to be followed.                See

Whitfield, 564 F.3d at 43.        For these purposes, we treat Puerto

Rico as "the functional equivalent of a state."           Id. at 43 n.2.

Accordingly, Puerto Rico law establishes the substantive rules

that guide our examination of Erikon's efforts to execute on the

judgment.

            Pursuant to P.R.R. 51.1, a judgment creditor may execute

on the judgment at any time within five years after it becomes

final.     See P.R. Laws Ann. tit. 32, app. V, § 51.1.          Once that


                                   - 12 -
period has elapsed, P.R.R. 51.1 provides that a judgment creditor

may execute on the judgment only with leave of court.                See id.

P.R.R. 51.1 does not specify what circumstances may warrant a grant

of leave to execute on a judgment beyond the five-year period.             As

a baseline matter, though, Erikon does not contend that a judgment

creditor may obtain leave of court without demonstrating, at a

minimum, either diligence in attempting to enforce the judgment or

good cause for failing to do so.

           In its 2015 order denying Erikon's motion to appoint a

special master, the district court determined that the five-year

period for execution of judgments under P.R.R. 51.1 had expired.

The court invited Erikon to seek leave to continue its collection

efforts.   For a long time, Erikon did nothing.              Then — over two

years later — Erikon requested leave of court, describing what it

envisioned as its diligent attempts to enforce the judgment.3              The

court found these efforts wanting and denied Erikon leave to

execute on the judgment.      It noted that, by the time Erikon filed

its   motion,   more   than   six   years    had   elapsed   after   CMG   and

Wishinsky's final payment in January of 2011.                To make matters

worse, Erikon wholly failed to justify the delay of over two years




      3Apart from its claim of diligence, Erikon has not claimed
good cause for its failure to execute on the judgment at an earlier
date.


                                    - 13 -
between the denial of its first request to appoint a special master

and its filing of its motion for leave to execute.

           It is undisputed that our review of the district court's

denial of Erikon's motion for leave to execute on the judgment

under P.R.R. 51.1 is for abuse of discretion.          Cf. Lewis v. United

Joint Venture, 691 F.3d 835, 839 (6th Cir. 2012) (reviewing

enforcement remedy issued under Rule 69 for abuse of discretion);

Aurelius Capital Partners, LP v. Republic of Argentina, 584 F.3d

120, 129 (2d Cir. 2009) (reviewing ruling on request for post-

judgment attachment for abuse of discretion).               The abuse-of-

discretion rubric "is not monolithic: within it, embedded findings

of fact are reviewed for clear error, questions of law are reviewed

de novo, and judgment calls are subjected to classic abuse-of-

discretion review."   Ungar v. Palestine Liberation Org., 599 F.3d

79, 83 (1st Cir. 2010).

           As the district court seems to have recognized, Erikon

attempted (with at least some degree of diligence) to enforce the

judgment until January of 2011.     When it became apparent in mid-

2008 that CMG and Wishinsky would not voluntarily satisfy the

judgment, Erikon requested and received court orders directing the

public sale of two parcels of land owned by one or both of the

judgment   debtors.    Erikon   then     sought   to    take   Wishinsky's

deposition to explore other collection avenues.           Finally, Erikon




                                - 14 -
agreed to a payment schedule and collected payments on account

from CMG or Wishinsky for approximately twenty-two months.

              But that is only part of the story, and we discern no

abuse of discretion in the district court's determination that

leave to execute on the judgment was unwarranted because more than

six years had passed between the final payment that Erikon received

in January of 2011 and its effort to collect the balance due by

means of its motion in July of 2017. During this lengthy interval,

Erikon made minimal efforts to enforce the judgment, and what few

steps it took did not excuse so protracted a delay.                    We explain

briefly.

              Erikon does not contend that it undertook any meaningful

attempt to enforce the judgment during the two years following its

receipt    of   the   last   payment    on   account   in    January    of   2011.

Although it notes that this period saw the passing of the presiding

judge   and     the   withdrawal   of   opposing   counsel,     neither      event

prevented Erikon from trying to enforce the judgment for the entire

two-year span.        Erikon's utter failure to act during this period

seriously undermines its claim that it consistently has attempted

to enforce the judgment.

              There is more.    Erikon asserts that it resumed diligent

efforts to enforce the judgment in early 2013 when it began

negotiations with Wishinsky's new attorney.                 But although these

negotiations (in which CMG and Wishinsky participated on and off)


                                    - 15 -
lasted until early 2017, they took place in connection with the

Seaside litigation.    The district court reasonably concluded that

these negotiations did not excuse Erikon's procrastination in

seeking leave to execute on the judgment in a separate case. After

all, the dispute among Erikon, CMG, and Wishinsky that produced

the   judgment   was   fundamentally    distinct   from   the   Seaside

litigation (even though both arose out of the same development

project).    The former involved CMG's and Wishinsky's obligations

under the promissory note and their failure to comply with an

existing judgment, whereas the Seaside litigation centered on

Erikon's liability for expenses incurred during the project.       See

Caribbean Seaside, 867 F.3d at 44.     To cap the matter, neither CMG

nor Wishinsky was a party to the Seaside litigation, and the

attorney simultaneously representing Wishinsky and Seaside in the

two cases moved to withdraw from both representations in September

of 2014.

            As CMG's participation in some of these negotiations

indicates, there may have been some efficiency in trying to resolve

the two disputes together.   But Erikon had an enforceable judgment

against CMG and Wishinsky on which it could have sought to execute

without reaching such a global settlement. In these circumstances,

it seems reasonable for the district court to think that Erikon

appears to have been focused primarily on defending the Seaside

litigation rather than trying to enforce the judgment.


                               - 16 -
          Abuse of discretion is a highly deferential standard of

review.   See González-Rivera v. Centro Médico del Turabo, Inc.,

931 F.3d 23, 27 (1st Cir. 2019).   Under its umbrella, the district

court plausibly could have viewed the negotiations in the Seaside

litigation as an inadequate excuse for a delay of four years in

attempting to enforce the judgment.      Given the recalcitrance that

CMG and Wishinsky already had displayed toward satisfying the

judgment, it was reasonable to conclude that a diligent judgment

creditor in Erikon's shoes would have taken more direct steps to

enforce the judgment.   It should have been obvious to Erikon — as

it apparently was to the court below — that other means of

enforcing the judgment would likely pay greater dividends.

          To be sure, Erikon did move in 2014 for the appointment

of a special master to carry out the sale of the attached parcels

of real estate.   But once again Erikon did not diligently pursue

this avenue for enforcing the judgment.          Notwithstanding the

district court's explicit warning in its 2015 order that Erikon

needed to seek leave of court to execute on the judgment, Erikon

twiddled its corporate thumbs for over two years before doing so.

The district court found that Erikon failed to offer an adequate

excuse for this delay — a finding that was well within the

encincture of its discretion.

          That ends this aspect of the matter.     We have admonished

before that "[t]he law ministers to the vigilant not to those who


                                - 17 -
sleep upon perceptible rights."           Puleio v. Vose, 830 F.2d 1197,

1203 (1st Cir. 1987).     Even though the context here is different,

the admonition rings equally true.          Over the course of more than

six years, Erikon took minimal steps to enforce the judgment,

conducting    sporadic   and    indirect    negotiations   in     a   separate

lawsuit and filing one motion that it did not assiduously pursue.

What is more, even after the district court had specifically

invited Erikon to seek leave to execute on the judgment, it waited

over   two    years   before   taking     appropriate   action.        In   the

circumstances of this case, waiting two years was the polar

opposite of exercising diligence.           On this record, there is no

principled way in which we can hold that the district court abused

its discretion in viewing Erikon's collection efforts as lacking

in diligence and, thus, deeming unwarranted an extension of the

period for execution of judgments.           Consequently, we uphold the

district court's denial of Erikon's motion for leave to execute on

the judgment.

                                     C.

                               Reconsideration

             This brings us to Erikon's challenge to the district

court's summary denial of its motion for reconsideration.                   We

review the denial of a motion for reconsideration for abuse of

discretion.     See Guadalupe-Báez v. Pesquera, 819 F.3d 509, 518

(1st Cir. 2016).      To prevail on such a motion, "a party normally


                                   - 18 -
must    demonstrate      either        that    new   and     important     evidence,

previously unavailable, has surfaced or that the original judgment

was premised on a manifest error of law or fact."                   Ira Green, Inc.

v. Military Sales & Serv. Co., 775 F.3d 12, 28 (1st Cir. 2014).

             The mainstay of Erikon's motion for reconsideration was

its challenge to the district court's conclusion that Erikon had

delayed for too long before seeking leave to execute on the

judgment.     This challenge renewed and elaborated upon the same

explanation       for   the    delay    that     Erikon    had   advanced    in   its

underlying motion.        The more detailed explanation, Erikon said,

demonstrated that leave of court was justified by its diligent

efforts to enforce the judgment.                 The district court disagreed,

and we detect no abuse of discretion.

             There is little reason to tarry. As long as the district

court has not "misapprehended some material fact or point of law,"

a motion for reconsideration is rarely "a promising vehicle for

revisiting    a    party's      case    and    rearguing     theories     previously

advanced and rejected."          Palmer v. Champion Mortg., 465 F.3d 24,

30 (1st Cir. 2006).           We already have explained that the district

court did not abuse its discretion in denying the underlying motion

based   on   its    supportable        finding    that     Erikon   had   not   acted

diligently in seeking leave to execute on the judgment.                    See supra

Part II(B).    It was, therefore, not an abuse of discretion for the




                                        - 19 -
court to reject Erikon's attempt to repastinate the same ground.

See Palmer, 465 F.3d at 30.

          Erikon's motion for reconsideration also debuted a new

line of argument concerning the timeliness of its efforts to

execute on the judgment.   In its underlying motion, Erikon simply

requested leave to execute on the judgment beyond the five-year

period set forth in P.R.R. 51.1.      Its motion for reconsideration

adopted a new stance, disputing the premise that it needed leave

of court in order to execute on the judgment.        It repeats this

argument to us.   It posits that Article 1864 of the Puerto Rico

Civil Code, P.R. Laws Ann. tit. 31, § 5294, establishes a fifteen-

year period for execution of money judgments — a period that it

alleges should govern in this instance.4       It further posits that

even if the five-year period set forth in P.R.R. 51.1 applies, its

current   execution   efforts   are   timely   because   they   are   a

continuation of efforts commenced within that period.

          We need not inquire into the merits of these theories

because Erikon raised them for the first time in its motion for


     4 CMG claims that Erikon did not raise this theory with
sufficient clarity below and, thus, has waived it. See Teamsters,
Chauffeurs, Warehousemen & Helpers Union, Local No. 59 v.
Superline Transp. Co., 953 F.2d 17, 21 (1st Cir. 1992) ("[A]bsent
the most extraordinary circumstances, legal theories not raised
squarely in the lower court cannot be broached for the first time
on appeal.").   Although this claim has some force, Erikon did
reference Article 1864 twice in its motion for reconsideration.
Because nothing turns on it, we assume, favorably to Erikon, that
the argument was preserved.


                                - 20 -
reconsideration.   That is a fatal flaw:    it is settled beyond hope

of contradiction that, at least in the absence of exceptional

circumstances, a party may not advance new arguments in a motion

for reconsideration when such arguments could and should have been

advanced at an earlier stage of the litigation. See, e.g., Mancini

v. City of Providence ex rel. Lombardi, 909 F.3d 32, 48 (1st Cir.

2018); Perez v. Lorraine Enters., Inc., 769 F.3d 23, 28 (1st Cir.

2014).   The circumstances here are not exceptional, and Erikon has

not come within a country mile of demonstrating a manifest error

of law in the underlying order.

            The short of it is that Erikon, in its motion for

reconsideration, rehashed arguments that the district court had

already rejected and advanced new theories that it could and should

have advanced earlier in the case.      Given this combination of old

arguments and arguments previously forgone, the district court did

not abuse its discretion in denying the motion for reconsideration.

                                III.

                             Conclusion

            We need go no further. For the reasons elucidated above,

the district court's denials of both Erikon's motion for leave to

execute on the judgment and its motion for reconsideration are



Affirmed.




                               - 21 -